Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Masako Yoshida on Thursday August 26, 2021.

The application has been amended as follows: 
Replace claim 11 as follows:
11. A medical container set comprising: 
a container holding member; and 
a plurality of bottomed tubular medical containers, wherein the container holding member comprises: 
a flat plate-shaped substrate section comprising: a first surface, a second surface, and a plurality of through holes each penetrating from the first surface to the second surface opposite to the first surface of the substrate section; and
 a plurality of tubular housing sections forming the plurality of the through holes between of the substrate section, 3S/N 15/751,034 
In response to the final Office Action issued April 2, 2021wherein each of the plurality of the bottomed tubular medical containers is housed and held in one of the plurality of the tubular housing sections in the container holding member in a 
wherein a degree of the protrusion of the one of the medical containers downwardly from the lower side opening end of the tubular section is in a range of more than 0 % and 25 % or less of a height of the one of the medical containers, 
the each of the plurality of the tubular housing sections has a tubular shape that corresponds to a tubular shape of the one of the medical containers held in the plurality of the tubular housing sections, 
a shape of an opening of the lower side opening end is larger than a shape of an external form of the outer bottom surface of the one of the medical containers held in the respective tubular housing section and is smaller than an outer width of the one of the medical containers, 
the plurality of the tubular housing sections each surrounds an entire outer circumference of a portion of the one of the medical containers within the respective tubular housing section, 
the each of the plurality of the tubular housing sections comprises a flange portion at the lower side opening end thereof, 
a bottom surface of the flange portion forms part of the second surface of the flat plate- shaped substrate section, 
the flange portion extends from an inner circumferential wall surface of the each of the plurality of the tubular housing sections toward an inside thereof, and the flange portion of each of the plurality of the tubular housing sections holds the one of the plurality of the medical containers by contacting an outer circumferential surface of the respective medical container.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAVEN COLLINS/Examiner, Art Unit 3735    

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735